Order entered November 30, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-01207-CV

                        IN THE INTEREST OF B.W.S., A CHILD

                     On Appeal from the 470th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 470-51685-2010

                                         ORDER
       We DENY Dan Wyde’s motion to withdraw as counsel for appellant without prejudice to

refiling an amended motion that complies with Texas Rule of Appellate Procedure 6.5. See TEX.

R. APP. P. 6.5(a).




                                                    /s/   CRAIG STODDART
                                                          JUSTICE